ITEMID: 001-23177
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: CARRIERO v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicants Eleonora Carriero and Vittoria Carriero are Italian nationals, born in 1932 and in 1940 respectively and living in Merine (Lecce). They are represented before the Court by Mr Marzo, a lawyer practising in Lecce. The respondent Government were represented by Mr F.Crisafulli, co-agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants own two plots of land in the municipality of Sannicola, recorded on the cadastral register as folio no. 1, parcel no. 62 and no. 56. The former plot has been classified under the Town Planning Act of 20 March 1974 as a protected landscape (“vincolo paesistico monumentale”) and consequently cannot be used for building. The second plot however has been classified as land that can be used for building tourist residences (“turistico residenziale”).
On 11 December 1978, the applicants submitted a plan for the division of the plots (“piano di lottizzazione”) to the Sannicola City Council.
The City Council did not reply.
On 26 April 1979 the applicants sent the City Council a warning letter (“diffida”) by which they asked for a reply.
On 13 June 1979 the applicants applied to the Puglia Regional Administrative Court (“T.A.R.”), maintaining that the City Council had the duty to reply to their request of 11 December 1978.
By judgment of 15 April 1985, the Puglia Regional Administrative Court ordered the Sannicola City Council to reply to the applicants’ request.
In the meantime, the Puglia Regional Council had adopted Law No. 56 of 31 May 1980 which regulated the use of lands.
On 3 August 1985 the Sannicola City Council rejected the applicants’ plan for the division of the plots on the ground that it was not consistent with the town-planning legislation and, in particular, with the Town Planning Order of 1974 and with Law No. 56 of 31 May 1980.
The applicants did not appeal.
On 25 November 1985 the applicants applied to the Lecce District Court for compensation for damages as a result of the inertia by the Sannicola City Council in replying to their request. In particular, they alleged that if the City Council had replied before the entry into force of Law No. 56 of 31 May 1980, their request would have been granted. Furthermore, they requested the court to state that the plan they had submitted to the City Council was consistent with planning legislation in force at that time.
By judgment of 4 July 1991, the Lecce District Court declared the applicants’ claim inadmissible. The court first observed that only the regional administrative courts were competent to state whether a plan concerning the division of land was consistent with the planning legislation; furthermore, it refused compensation stating that the applicants had not the right but a simple expectation to have their plan approved.
On 4 may 1995, the applicants appealed against the judgment to the Lecce Court of Appeal.
By a judgment of 26 January 1995, the Lecce Court Appeal rejected the appeal and upheld the impugned judgment.
The applicants appealed on points of law.
By judgment of 30 January 1997, filed with the registry on 2 June 1997, the Court of Cassation rejected the appeal.
